     Case 1:18-cr-00244-DAD-BAM Document 51 Filed 08/13/20 Page 1 of 2

 1   DAVID A. TORRES AND ASSOCIATES
     David A. Torres, SBN135059
 2   1318 K. Street
 3   Bakersfield, CA 93301
     Tel: (661)326-0857
 4   Fax: (661)326-0936
     Email: dtorres@lawtorres.com
 5
     Attorney for:
 6   JULIAN BURMADO
 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA,                        Case No. 18-CR-00244 BAM-DAD
11                       Plaintiff,
12           v.                                        STIPULATION AND ORDER TO
                                                       CONTINUE SENTENCING HEARING
13    JULIAN BURMADO,
14                       Defendants.
15

16   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE DALE A.
17   DROZD AND MELANIE ALSWORTH, ASSISTANT UNITED STATES ATTORNEY:
18          COMES NOW Defendant, JULIAN BURMADO, by and through his attorney of record,

19   DAVID A. TORRES hereby requesting that the sentencing hearing currently set for Tuesday,

20   August 18, 2020 be continued to Tuesday, September 1, 2020.

21          I am currently engaged in a homicide trial in the matter of People v. Kessinger,

22   BF172058A. I will be engaged in trial on the date the above captioned matter is set for sentencing.

23   AUSA Alsworth and I have agreed to continue the sentencing to September 1, 2020. Counsel for

24   defendant also has a sentencing matter scheduled on the same calendar with AUSA Alsworth

25   (U.S. v. Chris Smith, 18-cr-0071 DAD-BAM).

26
27

28
                                                      1
     Case 1:18-cr-00244-DAD-BAM Document 51 Filed 08/13/20 Page 2 of 2

 1          IT IS SO STIPULATED.

 2                                                           Respectfully Submitted,
     DATED: August 12, 2020                                  /s/ David A Torres        ___
 3                                                           DAVID A. TORRES
                                                             Attorney for Defendant
 4                                                           JULIAN BURMADO
 5

 6
     DATED: August 12, 2020                                  /s/Melanie Alswoth_______
 7                                                           MELANIE ALSWORTH
                                                             Assistant U.S. Attorney
 8

 9

10                                             ORDER
11
            IT IS SO ORERED that the sentencing hearing set for Tuesday, August 18, 2020 be
12
     continued to Tuesday, September 1, 2020 at 09:00 a.m.
13
     IT IS SO ORDERED.
14

15      Dated:    August 12, 2020
                                                    UNITED STATES DISTRICT JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
